              Case 4:18-cr-01013-DTF Document 111 Filed 09/04/19 Page 1 of 3




 1
     Sean C. Chapman
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3
     Telephone: (520) 622-0747
 4   Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5
     Attorney for Defendant Bowen
 6   Sean@seanchapmanlaw.com
 7
                           IN THE UNITED STATES DISTRICT COURT
 8

 9                                FOR THE DISTRICT OF ARIZONA
10
     UNITED STATES OF AMERICA,                ) CASE NO.: 18-cr-1013-TUC-CKJ-BPV
11                                            )
                    Plaintiff,                )  FIRST MOTION TO CONTINUE
12
                                              )          SENTENCING
13           v.                               )
                                              )
14   MATTHEW BOWEN,                           )
15                                            )
                    Defendant.                )
16
             The Defendant, MATTHEW BOWEN through undersigned counsel, Sean C.
17

18   Chapman of THE LAW OFFICES OF SEAN C. CHAPMAN, P.C., respectfully moves

19   this Court for an order continuing the Sentencing in this matter, presently set for October
20
     15, 2019 for 30 days.
21

22
             The reason for this requested continuance is that the defense needs additional time

23   to prepare for sentencing.
24
     .....
25
     .....
26
             Case 4:18-cr-01013-DTF Document 111 Filed 09/04/19 Page 2 of 3




 1
           Assistant U.S. Monica Ryan has indicated she has NO OBJECTION to the

 2   requested continuance of the Sentencing in this matter.
 3                      Respectfully submitted this 4th day of September, 2019.
 4
                        LAW OFFICES OF SEAN CHAPMAN, P.C.
 5
                        BY: /s/ Sean Chapman
 6                           Sean Chapman

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
             Case 4:18-cr-01013-DTF Document 111 Filed 09/04/19 Page 3 of 3




 1
                                    CERTIFICATE OF SERVICE

 2         The undersigned certifies that on September 4, 2019, she caused to be
 3
     electronically filed the foregoing document with the Clerk of the Court using the
 4
     CM/ECF system which sent notification to the following:
 5

 6   Monica E. Ryan
     Assistant U.S. Attorney
 7
     Monica.Ryan@usdoj.gov
 8   US Attorneys Office – Tucson, AZ
     405 W. Congress, Suite 4800
 9
     Tucson, AZ 85701-4050
10

11
     Serena Lara
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
